Sedgwick, J.,
dissenting.
The code provides that an affidavit for attachment in justice court must show “the nature of the plaintiff’s claim.” The object of this provision seems to be to require *422a showing under oath that the action is of such nature as to support an attachment.
“It is not necessary in the affidavit for attachment to set forth at length the cause of action. It is sufficient to state the nature of the plaintiff’s claim. This must appear to arise ew contractu, but where the statement is not as full as may be desired reference may be had to the petition.” Hart v. Barnes, 24 Neb. 782, 787.
The opinion appears to discuss the matter as though'it were a question of change of cause of action by amendment of a petition. Even upon this theory, I think the conclusion is wrong, but this is not the question here. The proposition appears to be too plain to admit of argument or discussion.
The nature of the plaintiff’s claim shown in the amended affidavit is not different from the nature of the claim shown in the original affidavit, and the justice, it seems to me, was clearly right in allowing the amendment.